Citation Nr: 0635802	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for duodenal gastric 
reflux with possible gastritis and marginal ulcer status post 
subtotal gastrectomy with gastrojejunostomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran had service in the U.S. Naval Reserves with a 
period of active duty from February 14, 1945 to July 8, 1946, 
and active service with the U.S. Air Force from December 1950 
to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  A hearing before the undersigned Acting 
Veterans Law Judge was held on July 27, 2006.


FINDINGS OF FACT

The veteran's service connected post-gastrectomy syndrome is 
manifested by frequent symptoms of indigestion, vomiting and 
dumping syndrome resulting in weight fluctuation, early night 
awakening, and interference with activities of daily living; 
his overall disability more closely approximates severe post-
gastrectomy syndrome.


CONCLUSION OF LAW

The criteria for the maximum 60 percent rating for duodenal 
gastric reflux with possible gastritis, marginal ulcer, 
status post subtotal gastrectomy with gastrojejunostomy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.114, Diagnostic 
Code 7308 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his service connected post-
gastrectomy syndrome.  Briefly summarized, service medical 
records show that a duodenal ulcer with bleeding was treated 
with subtotal gastrectomy with gastrojejunostomy.  
Thereafter, there is a well-documented history of recurrent 
symptoms of abdominal cramping, sweating, diarrhea, burning 
pain, and nausea following meals.  A gastrointestinal (GI) 
series X-ray revealed a small, sliding hiatus hernia but no 
evidence of marginal ulcer.  He was found to have dumping 
syndrome.

In pertinent part, the post-service VA examination reports 
and clinical records recorded the veteran's complaint of 
chronic gastritis, bile reflux, stomach pains with bloating 
and diarrhea, gas, dyspepsia, and intermittent vomiting 
treated with anti-acid medication.  An upper GI series X-ray 
in October 1991 demonstrated moderate gastroesophageal 
reflux.  An endoscopy performed in August 1999 demonstrated 
two 0.4 cm. sessile polyps of the stomach; normal appearing 
Billroth II anastomosis; and xanthomatosis changes of the 
cardia.  In September 2000, he was noted to have frequent 
bilious vomiting probably secondary to previous Billroth II 
gastrectomy.

VA examination in September 2001 included the veteran's 
report of explosive dumping syndrome-like symptoms within 5-
10 minutes after eating as well as diarrhea occurring up to 
six times a day.  He alternated with chronic constipation.   
He further reported daily colic and mild to moderate 
abdominal distention with frequent episodes of nausea and 
vomiting.  He vomited a slight amount of blood on a weekly 
basis.  He reported a weight loss of 6-8 pounds over the last 
several months.  Diagnoses included status post Billroth II 
resection; gastroesophageal reflux disease; intermittent 
constipation and diarrhea, chronic dumping syndrome; and 
constant belching and flatus.  The examiner commented:

These symptoms appear to interfere with what the 
veteran does on a daily basis.  He was constantly 
going to the bathroom and has to be near a 
bathroom quite frequently, especially with his 
work, because of the embarrassing effects of 
dumping syndrome and his chronic belching and 
flatus production.  He says he is extremely 
cautious with what he eats and many times even 
after just a very small meal he has to run to the 
bathroom five to ten minutes later because of 
dumping syndrome symptoms.

The veteran filed his claim for an increased rating on 
January 26, 2004.  On VA examination in March 2004, he 
reported daily indigestion and heartburn symptoms that awoke 
him from sleep 2-5 times per week.  He had two to three bowel 
movements per day.  He vomited once a month, though he did 
not recall blood content.  His weight had remained stable at 
170 pounds.  His GI symptoms did not cause him to miss any 
work in his part-time janitor position, but he felt he would 
not be able to work full time.  He took Maalox with 
simethicone.  Examination resulted in diagnoses of 
gastroesophageal reflux disease; history of subtotal 
gastrectomy; and gastritis.

Subsequent VA clinic records include an August 2004 
consultation to address the veteran's complaint of 
"oppressive, chronic GI symptoms."  He was noted to have a 
recent 5-pound weight loss.  A January 2005 consultation 
included his report of a worsening of GI symptoms that was 
very symptomatic with gas, bloating, vomiting and occasional 
diarrhea.  He had regained approximately 7-pounds in the last 
month.

In July 2006, the veteran credibly testified to a progressive 
worsening of his post-gastrectomy symptoms since service to 
the point that his current symptomatology was severely 
disabling and productive of impairment of health.  He 
described constant daily indigestion and heartburn with 
monthly vomiting.  He had 2-3 bowel movements per day, and 
his weight had been fluctuating.  His symptoms caused early 
awakening and interfered with his sleep several times per 
week.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.  Ratings under diagnostic codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id. 

The current 40 percent rating under Diagnostic Code 7308 
contemplates moderate post gastrectomy syndrome disability 
characterized by less frequent episodes of epigastric 
disorders with characteristic mild circulatory disturbances 
after meals, but with diarrhea and weight loss.  Severe 
disability associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrant a 60 percent 
rating.  A rating higher than 60 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

The veteran had a subtotal gastrectomy with gastrojejunostomy 
performed in service.  Consistent with his testimony, there 
is a well-documented history of a progressive worsening of 
post-gastrectomy syndrome symptoms over the years.  He 
currently has frequent symptoms of indigestion, vomiting and 
dumping syndrome.  VA examination in September 2001 noted 
that the veteran's post-gastrectomy syndrome interfered with 
his activities of daily living, and VA clinic records show 
fluctuations in weight during the appeal period.  While the 
veteran does not meet all the criteria for a 60 percent 
rating, the Board applies the benefit of the doubt rule and 
the provisions of 38 C.F.R. § 4.7 in favor of the veteran by 
finding that, with consideration of the increasing severity 
of symptoms and the credible testimony of the veteran 
describing how the frequency and severity of symptoms has 
impacted his activities of daily living and interrupted his 
sleep pattern, the veteran's overall disability more closely 
approximates severe post-gastrectomy syndrome.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7.  This is the highest rating 
under this diagnostic code, and there are no other diagnostic 
codes applicable to the instant facts of the case.

When a claimant is in receipt of the maximum schedular 
rating, VA must consider application of the provisions of 
38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992).  In exceptional cases where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities; the governing 
norm in exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

As held above, the veteran does not meet all the criteria for 
a 60 percent schedular rating under Diagnostic Code 7308, but 
the Board has applied the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.7 in favor of the veteran in assigning the 
maximum schedular evaluation.  There has been no assertion or 
showing that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  It is to be noted that the 60 percent 
rating contemplates loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  In the absence of 
such factors, there is no further basis for action on this 
question.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 60 percent rating for duodenal gastric reflux with possible 
gastritis, marginal ulcer, status post subtotal gastrectomy 
with gastrojejunostomy is granted subject to the laws and 
regulations governing the award of monetary benefits.





____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


